


Exhibit 10.2


It is agreed between the parties that this Lease Amendment shall be of no force
and affect whatsoever unless it shall have been executed by the Landlord and an
executed copy delivered to the Tenant. The delivery of this document to the
Tenant unsigned by Landlord does not constitute an offer.








FIRST LEASE AMENDMENT


This First Lease Amendment is dated as of the 20th day of July 2015, and is by
and between Lessor, Thornton Edge LLC, and Lessee, TOG Operations LLC pertaining
to the Lease for the Office Space located at 475 Reed Road Dalton, GA 30720




WITNESSETH:






In consideration of the various covenants contained herein; contained in the
original Lease dated April 1, 2015 (the "Lease"); the parties agree that the
foregoing instruments are amended and superseded as follows:


1.
The rentable square ft. under the Lease is hereby increased by 5,091 square feet
for the additional space identified as "Lease Amendment I" space on Exhibit A
attached hereto (the "Additional Space"), so that the total Premises will
consist of forty seven thousand eight hundred eighty-one (47,881) sq. ft.



2.
The annual rent will be Three Hundred Thirty Five Thousand One Hundred Sixty
Seven Dollars ($335,167.00), which shall be payable i n advance on the first
(1st) day of each calendar month during the term, beginning on the later of date
the Premises, the original space and the Additional Space each treated
individually for the commencement of rent, are delivered to Tenant or September
1, 2015, at the monthly rate of Twenty Seven Thousand Nine Hundred Thirty and
58/100 Dollars ($27,930.58).



3.
Upon the execution of this Amendment, Tenant agrees to pay to Landlord an
additional deposit of Two Thousand Nine Hundred Sixty Nine and 75/100 Dollars
($2,969.75) and additional rent for the third month of the term of Two Thousand
Nine Hundred Sixty Nine and 75/100 Dollars ($2,969.75). The total due at the
signing of this amendment is Five Thousand Nine Hundred Thirty Nine and 50/100
Dollars ($5,939.50).



4.
The Additional Space will be built-out within 90 days after the amendment is
executed. Pursuant to the terms under the original lease.

















--------------------------------------------------------------------------------




All other terms and conditions of the Lease Agreement shall remain and continue
in effect, and shall be deemed unchanged except as modified herein.


IN WITNESS WHEREOF, the undersigned caused its duly authorized representatives
to set their hands and affix i its seal as of the day and year first above
written


                    
LESSOR:
Thornton Edge, LLC
 /s/ CHARLES WHITENER


Date: July 20, 2015
 
TENANT:
TDG Operations, LLC
 /s/ JON FAULKNER


Date: July 20, 2015







